Citation Nr: 1611477	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-20 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for pain and limitation of motion as residuals of left knee injury.

2.  Entitlement to a rating in excess of 10 percent prior to February 23, 2015, and in excess of 20 percent thereafter for left knee instability as residual of left knee injury.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which continued a 20 percent rating for pain and limitation of motion as residuals of left knee injury, and a 10 percent rating for left knee instability.  The Veteran subsequently appealed with respect to the propriety of the assigned ratings.

In April 2015, the RO granted an increased rating of 20 percent for left knee instability, effective February 23, 2015.  Although the RO treated this issue as a new claim on appeal, the RO later issued a supplemental statement of the case in August 2015, which correctly identified and addressed this issue as part of the Veteran's current appeal.  Regardless, the Board notes that a claim for a still higher schedular rating during this appeal period remains for adjudication.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  Therefore, in light of the partial grant awarded during the appeal period, the Board has characterized the issue as shown on the title page of this decision.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the record reflects the Veteran's current unemployment, which he attributes to his left knee disability.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claims, it has been listed on the first page of this decision.

The Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge in December 2015.  A copy of the hearing transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2015, the Veteran was last afforded VA examination to evaluate the nature and severity of his service-connected left knee disabilities, during which the examiner noted some degree of left knee instability but no severe instability.  Since that examination, the Veteran has testified that his left knee buckles about two to three times per week, he has to catch himself from falling when his left knee buckles, and his left knee instability is "severe."  See December 2015 Hearing Transcript, p. 4, 7-8.  As such testimony suggests that the Veteran's left knee instability may have increased in severity, the Board finds that a new VA examination is necessary to determine the current severity of such disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Furthermore, as such examination will also address all manifestations of the Veteran's left knee disabilities, to include pain and limitation of motion, both issues pertaining to the Veteran's left knee disability will be remanded for an examination.

Additionally, the Board notes that the Veteran receives treatment for his left knee disabilities from the Palo Alto, California, VA facility and the most recent treatment records contained in the file are dated in February 2015.  While the Veteran indicated at his December 2015 hearing that such was the most recent treatment, as additional time has since passed, the AOJ should obtained any updated VA treatment records from the Palo Alto VA facility.

Finally, as noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran reported that he had worked in construction for over twenty five years, lost his job due to the poor economy and his knee problems, indicated that he receives social security disability for his knees, and stated that he does not believe that he could return to work, if it were available, due to his physical condition.  See April 2015 VA psychiatric examination.  The record also reveals that the Veteran receives disability benefits from the Social Security Administration based, in part, on his knee disability.  Given the Veteran's assertions and current unemployment, the Board finds a TDIU has been raised.  Therefore, on remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).   The AOJ should also undertake any indicated development with regard to such claim.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain updated VA treatment records from the Palo Alto VA facility dated from February 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee disabilities.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished.

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  For the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point, in degrees, at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.    

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability and/or subluxation is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left knee.

Finally, the examiner should comment on the functional effects of the Veteran's left knee disability on his daily life and employment.

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

